UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4050



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY EDWARD CARTER, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-03-320)


Submitted:   September 2, 2005            Decided:   October 6, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jill E. M. HaLevi, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.     John Charles Duane, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Larry Edward Carter, Jr., appeals his convictions and

sentence for one count of possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) and one

count   of    possession     of    a   firearm      in   furtherance        of    a   drug

trafficking     crime   in    violation        of   18   U.S.C.   §   924(c)(1)(A).

Carter’s     attorney   has       filed    a   brief     pursuant     to    Anders      v.

California, 386 U.S. 738 (1967), stating that, in her opinion,

there are no meritorious issues for appeal.                   Although concluding

that such allegations lacked merit, counsel asserts that the

district     court   erred    in    denying       Carter’s   motion        to    suppress

evidence and in its consideration of dismissed counts as relevant

conduct in determining Carter’s sentence.                    Counsel also asserts

that Carter’s sentence violates Blakely v. Washington, 542 U.S. 296

(2004).      Carter filed a pro se supplemental brief.                      Finding no

reversible error, we affirm.

             In the Anders brief, counsel asserts that the district

court erred in denying Carter’s motion to suppress evidence based

on Fourth, Fifth, and Sixth Amendment violations. We find that the

district court did not clearly err in finding that there was

reasonable suspicion that criminal activity was afoot as required

under Terry v. Ohio, 392 U.S. 1, 30 (1968).                  We further find that




                                          - 2 -
the district court did not clearly err in finding no evidence to

support Carter’s claims that he did not receive Miranda* warnings.

            Counsel    also     questions     the    court’s       consideration   of

dismissed     counts       as   relevant       conduct       in     its   sentencing

determination.      We find that the court’s consideration of Carter’s

previous charges of possession of a firearm by a convicted felon

was proper.        We further find that even if Carter’s sentence

violated    the    Sixth   Amendment,    that       error    was    harmless.      The

harmless error standard permits an error at sentencing to be

disregarded if the reviewing court is certain that any such error

“did not affect the district court’s selection of the sentence

imposed.”    Williams v. United States, 503 U.S. 193, 203 (1992).

Here, because the district court explained that it would impose an

alternate    discretionary       sentence      that     was       identical   to   the

guideline sentence, the error inherent in the application of the

guidelines    as    mandatory    did    not    affect       the    court’s    ultimate

determination of the sentence, nor Carter’s substantial rights.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Carter’s convictions and sentence.

This court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,


     *
      Miranda v. Arizona, 384 U.S. 436 (1966).

                                       - 3 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -